Citation Nr: 0101244	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318, to include consideration based on 
hypothetical entitlement to a total service-connected 
disability rating for 10 years prior to death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1939 to September 
1945.  He died on July [redacted], 1984.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of January 1999 by the Department 
of Veterans Affairs (VA) White River Junction, Vermont, 
Regional Office (RO) which denied entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).


REMAND

At the time of the veteran's death, service connection was in 
effect for a subtotal gastrectomy with psychophysiological 
gastrointestinal reaction, rated as 60 percent disabling 
effective from December 1, 1976, with a 50 percent rating 
previously in effect for many years.  The veteran was 
entitled to a total disability rating based on individual 
unemployability effective from April 6, 1977.  

The appellant's representative presented argument with 
respect to a claim for benefits under 38 U.S.C.A. § 1318 in 
June 1998.  The Board notes that, as an alternative to 
establishing service connection for the cause of the 
veteran's death, a surviving spouse may establish entitlement 
to DIC in the same manner as if the veteran's death were 
service connected where it is shown that the veteran's death 
was not caused by his own willful misconduct and he was in 
receipt or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that was either: (1) Continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death. 38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100% disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100% disability rating for such time but for CUE 
in a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100% disability rating for the required period 
of time.  See Marso v. West, 13 Vet. App. 260 (1999). The 
claimant's right to a hypothetical review of whether the 
veteran was "entitled to receive" compensation at a higher 
rate during the 10-year period is affected by the VA 
regulations in effect when the claim was filed.  Before March 
4, 1992, a VA regulation, 38 C.F.R. § 19.196, provided that 
issues raised in a survivor's claim for benefits would be 
decided without regard to any prior disposition of such 
issues during the veteran's lifetime.  This regulation was 
replaced on March 4, 1992, by 38 C.F.R. § 20.1106.  The new 
regulation is substantially identical except that it contains 
the prefatory phrase: "[e]xcept with respect to benefits 
under the provisions of 38 U.S.C. § 1318."  According to the 
Court, consideration of whether the veteran was 
"hypothetically" entitled to a 100% disability rating for the 
required period of time can only be made for claims where 38 
C.F.R. § 19.196 applies, i.e., for those "entitled to 
receive" claims received prior to the March 1992 effective 
date of section 20.1106, or where a veteran had never filed a 
claim for VA benefits, and therefore no final VA decision 
regarding the veteran's level of disability was made. See 
Marso, supra.

In the present case, the veteran's surviving spouse argues 
that the veteran's service- connected disability rendered him 
totally disabled for more than 10 years before his death.  
She has alleged clear and unmistakable error in a rating 
decision of March 1961 which reduced the rating for the 
veteran's service-connected disability from 60 percent to 50 
percent.  It is argued that if his disability rating had not 
been reduced, he would have been granted a total disability 
rating based on unemployability sometime prior to April 6, 
1977.  

The Board's review of the evidence in the claims file which 
was submitted to the Board reveals that additional pertinent 
evidence exists.  In this regard, the Board notes that the 
single claims file which was certified to the Board was 
apparently started shortly after the veteran's death when the 
appellant filed her original claim for VA benefits.  Stamped 
on the claims file which is available to the Board is a 
notation that an "Inactive XC Folder Exits".  That inactive 
folder presumably contains all of the evidence which pertains 
to the severity of the veteran's service-connected disability 
during his lifetime.  That claims file must be obtained prior 
to further appellate review.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000.  Because of the change in the law brought about by the 
VCAA, a remand in this case is also required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
inactive folder and associate it with the 
current claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 00-92 
(December 13, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  Upon completion of all appropriate 
actions, the RO should again consider the 
claim in accordance with the principles 
outlined in Marso v. West, 13 Vet. App. 
260 (1999).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

